DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-7 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP H08-307088 to Fujii cited in previous Office action (herein Fujii, see machine translation) in view of Japanese Publication 2008-135485 to Nakanishi et al. cited in Information Disclosure Statement filed 3 September 2020 (herein Nakanishi).
Regarding claim 1, Fujii teaches a radio wave absorber corresponding to the electromagnetic-wave absorbing film recited in the instant claims (paragraph 0001) comprising a resistance film corresponding to the electric resistance film recited in the instant claims, a dielectric corresponding to the dielectric layer recited in the instant claims, and a radio wave reflecting film corresponding to the electromagnetic-wave shielding layer recited in the instant claims (paragraph 0007).  Fujii teaches that the resistance film can be formed from a conductive polymer (paragraph 0041) and the dielectric can be made from acrylic resins (paragraph 0043).  Fujii also teaches that the radio wave absorber can be formed into a roll (paragraph 0064) meaning that it is flexible.  Fujii teaches that for a wavelength λ, positioning the resistance film a distance of λ/4 from the radio wave reflecting film, i.e. having a dielectric thickness of λ/4, results in absorbing that wavelength (paragraph 0022).  Fujii teaches that the radio wave absorber can have a target frequency of 60 GHz (paragraph 0058) which meets the claimed limitation of absorbing electromagnetic waves in a frequency band equal to or higher than a millimeter-wave band.
Fujii is silent as to the dielectric having adhesiveness.
Nakanishi teaches a radio wave absorber comprising a reflector, a dielectric, and a resistance film (paragraph 0001).  Nakanishi teaches that the dielectric can be made from acrylic resin (paragraph 0046) and have a self-adhesiveness (paragraph 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric of Fujii to have self-adhesiveness as taught by Nakanishi because a separate adhesive layer would not be required which could introduce thickness inaccuracy and extra costs (paragraph 0029).
Regarding claim 2, Fujii and Nakanishi teach all the limitations of claim 1 as discussed above.
Fujii teaches that the radio wave absorber has a visible light transmittance of 30% or more (paragraph 0046) meaning that both the resistance film and the dielectric necessarily have light transmittance.  Fujii also teaches that the radio wave reflecting film can be a metal net (paragraph 0045) which meets the claimed limitation of being a conductive mesh.
Regarding claim 3, Fujii and Nakanishi teach all the limitations of claim 1 as discussed above.
Fujii teaches that the dielectric is made from resins including acrylic resins (paragraph 0043).
Regarding claim 7, Fujii and Nakanishi teach all the limitations of claim 1 as discussed above.
Fujii teaches that an adhesive layer can be applied to the radio wave reflecting film on the side opposite the dielectric (paragraph 0055 and Fig 7).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP H08-307088 to Fujii cited in previous Office action (herein Fujii, see machine translation) in view of Japanese Publication 2008-135485 to Nakanishi et al. cited in Information Disclosure Statement filed 3 September 2020 (herein Nakanishi) as applied to claim 2 above.
Regarding claim 4, Fujii and Nakanishi teach all the limitations of claim 2 as discussed above.
Fujii teaches that the radio wave reflecting layer has a surface resistance of 0.5 Ω/sq or less (paragraph 0045) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP H08-307088 to Fujii cited in previous Office action (herein Fujii, see machine translation) in view of Japanese Publication 2008-135485 to Nakanishi et al. cited in Information Disclosure Statement filed 3 September 2020 (herein Nakanishi) as applied to claim 2 above and in further view of U.S. Pre-grant Publication 2010/0220388 to Suzuki et al. cited in previous Office action (herein Suzuki).
Regarding claim 5, Fujii and Nakanishi teach all the limitations of claim 2 as discussed above.
Fujii teaches that the radio wave reflecting film can be a metal net (paragraph 0045).
However, Fujii is silent as to the aperture ratio of the mesh.
Suzuki teaches a laminate that exhibits transparency and near-infrared shielding properties (abstract).  Suzuki teaches that to enhance electromagnetic wave shielding, a mesh-shaped conductive layer can be included in the laminate (paragraph 0226 and Fig 7) which has an opening/aperture ratio of 50-95% (paragraphs 0249-0250) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal net of Fujii to have the aperture ratio taught by Suzuki because it provides a balance of keeping the shape of the mesh and avoiding reductions in optical transparency (paragraph 0249).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP H08-307088 to Fujii (herein Fujii, see machine translation) ) in view of Japanese Publication 2008-135485 to Nakanishi et al. cited in Information Disclosure Statement filed 3 September 2020 (herein Nakanishi) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2013/0163150 to Nobuta et al. (herein Suzuki).
Regarding claim 6, Fujii and Nakanishi teach all the limitations of claim 1 as discussed above.
Fujii is silent as to the conductive polymer of the resistance layer being a poly(3,4-ethylenedioxythiophene).
Nobuta teaches an electroconductive polymer composition (abstract) which contains 3,4-ethylenedioxythiophene as a monomer constituent (paragraphs 0031-0032) to form a poly(3,4-ethylenedioxythiophene) polymer (paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive polymer of Fujii to be the electroconductive polymer composition of Nobuta because it has a good film forming property, high electroconductivity, and high transparency (paragraph 0012).
Response to Arguments
Applicant’s arguments, see Remarks, filed 14 March 2022, with respect to the rejection(s) of claim(s) 1-3 and 7 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant is correct that Fujii does not teach a dielectric having adhesiveness.  However, upon further consideration, a new ground(s) of rejection are set forth above.
Conclusion
Because new grounds of rejection have been set forth that were not necessitated by Applicant’s amendments, this action is made NON-FINAL.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783